 

Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

          AGREEMENT by and between Hecla Mining Company, a Delaware corporation
(the “Company”) and [Name of Executive] (the “Executive”), dated as of the 21st
day of February 2014.

 

          The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company, and
to the Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the company to enter into this Agreement.

 

          This Agreement supersedes and replaces that certain Employment
Agreement entered into between the Company and the Executive as of June 1, 2007.

 

          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

          1. Certain Definitions.

 

(a) The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment with the Company is terminated or the Executive ceases to be an
officer of the Company prior to the date on which a Change of Control occurs,
and it is reasonably demonstrated that such termination of employment (1) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change of Control or (2) otherwise arose in connection with or anticipation
of the Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

 

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on February 21, 2017; provided, however, that commencing on February
21, 2017, and on each subsequent anniversary of such date (each such anniversary
is hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

 

(c) The “Deemed Retirement Benefit” means the aggregate benefits that would be
payable to the Executive under the Hecla Mining Company Qualified Retirement
Plan and/or any successor defined benefit plan (the “Retirement Plan”) and any
supplemental and/or excess retirement plans in which the Executive participates
(the “SERP”), assuming that (i) the Executive’s age as of the Date of
Termination were increased by three years for purposes of calculating the
pension reduction but not for purposes of determining covered compensation (as
those terms are defined in the Retirement Plan), (ii) the Executive’s average
annual earnings were calculated by assuming that the Executive had continued to
receive the compensation required by Section 4(b) of this Agreement for three
years, (iii) the Executive’s years of service were increased by three years, and
(iv) the Executive’s benefits under the Retirement Plan and the SERP were fully
vested.

 

 
 

--------------------------------------------------------------------------------

 

 

(d) The “Actual Retirement Benefit” means the aggregate benefits that actually
are payable to the Executive under the Retirement Plan and the SERP as of the
Date of Termination, determined in accordance with the applicable terms of the
Retirement Plan and the SERP.

 

(e) “Stock Plan” shall mean the Company’s 2010 Stock Incentive Plan and Key
Employee Deferred Compensation Plan (“KEDCP”), as well as any other plan,
policy, practice or program of the Company previously, now or hereafter in
existence pursuant to which the Executive has been issued equity securities of
the Company, including, but not limited to shares of common stock, shares of
preferred stock, stock options and warrants (“Securities”).

 

          2.  Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

 

                    (a) Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the “beneficial owner” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 2(a), the following
acquisitions shall not constitute a Change of Control: (I) any acquisition
directly from the Company or approved by the Incumbent Directors, following
which such Person owns not more than 40% of the Outstanding Company Common Stock
or the Outstanding Company Voting Securities, (II) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities, (III) any acquisition by the Company, (IV) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (V) any acquisition pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of Section 2(c)
below; or

 

                    (b) Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be considered as though such individual were an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

 
 

--------------------------------------------------------------------------------

 

 

                    (c) Consummation of a reorganization, merger or
consolidation (or similar corporate transaction) involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
(a “Business Combination”), in each case, unless, immediately following such
Business Combination, (i) more than 60% of, respectively, the then outstanding
shares of common stock and the total voting power of (A) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or (B)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 80% of the voting securities eligible to elect directors
of the Surviving Corporation (the “Parent Corporation”), is represented by
Outstanding Company Common Stock and Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be, were converted
pursuant to such Business Combination), and such beneficial ownership of common
stock or voting power among the holders thereof is in substantially the same
proportion as the beneficial ownership of Outstanding Company Common Stock and
the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the outstanding shares of
common stock and the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), unless such acquisition is pursuant to
a Business Combination that is an acquisition by the Company or a subsidiary of
the Company of the assets or Stock of another entity that is approved by the
Incumbent Directors, following which such person owns not more than 40% of such
outstanding shares and voting power, and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination; or

 

                    (d) Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change of Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of 20%
or more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Company which reduces the number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional shares of Outstanding Company Common
Stock or Outstanding Company Voting Securities that increases the percentage of
Outstanding Company Common Stock or Outstanding Company Voting Securities
beneficially owned by such person, a Change of Control of the Company shall then
occur.

 

 
 

--------------------------------------------------------------------------------

 

 

          3. Employment Period. The Company hereby agrees to continue the
Executive in its employ for the period commencing on the Effective Date and
ending on the third anniversary of such date (the “Employment Period”). The
Employment Period shall terminate upon the Executive’s termination of employment
for any reason.

 

          4. Terms of Employment.

 

           (a) Position and Duties.

  

(i)  During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

  

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage-personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

  

           (b) Compensation.

  

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable to the Executive by the Company and its affiliated companies in respect
of the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed at least annually and shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
awarded in the ordinary course of business to other peer executives of the
Company and its affiliated companies. Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased. As used in this Agreement, the term “affiliated
companies;” includes any company controlled by, controlling or under common
control with the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year beginning or ending during the Employment Period,
an annual bonus (the “Annual Bonus”) in cash at least equal to the highest bonus
paid or payable, including by reason of deferral, to the Executive by the
Company and its affiliated companies, including pursuant to both the Company’s
Short-Term Performance Pay Compensation Plan and the Company’s Executive and
Senior Management Long-Term Performance Payment Plan for any fiscal year, in
respect of the three fiscal years immediately preceding the fiscal year in which
the Effective Date occurs (annualized for any fiscal year during the Employment
Period consisting of less than twelve full, months or with respect to which the
Executive has been employed by the Company for less than twelve full months)
(the “Recent Annual Bonus”). Each such Annual Bonus shall be paid no later than
two and a half months after the first fiscal year next following the fiscal year
for which the Annual Bonus is awarded, unless the Executive shall elect, if
applicable, to defer the receipt of such Annual Bonus pursuant to the Company’s
Key Employee Deferred Compensation Plan.

  

(iii) Incentive, Savings and Retirement Plans. In addition to Annual Base salary
and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event, shall such plans, practices, policies and programs provide the Executive
with incentive, savings and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than (x) the most favorable of those provided by
the Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date of (y) if more favorable to the
Executive, those provided at any time after the Effective Date to other peer
executives of the Company and its affiliated companies.

  

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent generally applicable to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are less favorable, in the aggregate, than (x) the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or (y) if more favorable to the Executive, those provided at any
time after the Effective Date generally to other peer executives of the Company
and its affiliated companies.

 

 
 

--------------------------------------------------------------------------------

 

  

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

  

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the company and its affiliated companies in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.

  

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

  

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer incentives of the Company and its affiliated
companies.

 

          5. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its, intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a fulltime basis for 180 consecutive business days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such agreement. as to
acceptability not to be withheld unreasonably).

 

 
 

--------------------------------------------------------------------------------

 

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” means:

 

  

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 4(a)) with the Company or any
affiliated company (other than any such failure resulting from incapacity due to
physical or mental illness or following the Executive’s delivery of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive by the Board or the Chief Executive Officer of the
Company that specifically identifies the manner in which the Board or the Chief
Executive Officer of the Company believes that the Executive has not
substantially performed the Executive’s duties, or

  

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

 

For purposes of this Section 5(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive if
the Executive is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel for the Executive,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in Section 5(b)(i) or
5(b)(ii), and specifying the particulars thereof in detail.

 

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. For purposes of this Agreement, “Good Reason”
means:

 

 
 

--------------------------------------------------------------------------------

 

  

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other diminution in such position,
authority, duties or responsibilities (whether or not occurring solely as a
result of the Company’s ceasing to be a publicly traded entity), excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

  

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failures not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof, or the
Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date;

  

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(v) any failure by the Company to comply with and satisfy Section 11 (c) of this
Agreement.

                      

          For purposes of this Agreement, any good faith determination of Good
Reason made by the Executive shall be conclusive. Anything in this Agreement to
the contrary notwithstanding, a termination by the Executive for any reason
pursuant to a Notice of Termination given during the 30-day period immediately
following the first anniversary of the Effective Date shall be deemed, to be a
termination for Good Reason for all purposes of this Agreement. The Executive’s
mental or physical incapacity following the occurrence of an event described
above in clauses (i) through (v) shall not affect the Executive’s ability to
terminate employment for Good Reason.

 

                    (d) Notice of Termination. Any termination by the Company
for Cause or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
fifteen days after the giving of such notice). In the case of a termination of
the Executive’s employment for Cause, a Notice of Termination shall include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to the Executive and
reasonable opportunity for the Executive, together with the Executive’s counsel,
to be heard before the Board prior to such vote), finding that in the good faith
opinion of the Board the Executive was guilty of conduct constituting Cause. No
purported termination of the Executive’s employment for Cause shall be effective
without a Notice of Termination. The failure by the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing the
Executive’s rights hereunder.

 

 
 

--------------------------------------------------------------------------------

 

  

                    (e) Date of Termination. “Date of Termination” means the
date of receipt of the Notice of Termination or any later date specified therein
(which date shall be not more than 30 days after the giving of such notice), as
the case may be; provided, however, that (i) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (ii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

 

          6. Obligations of the Company upon Termination.

 

                    (a) Death. If the Executive’s employment is terminated by
reason of the Executive’s death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than the following obligations:
(i) payment of the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) payment of the product of
(x) the greater of (A) the Annual Bonus paid or payable, including by reason of
deferral, (and annualized for any fiscal year consisting of less than twelve
full months or for which the Executive has been employed for less than twelve
full months) for the most recently completed fiscal year during the Employment
Period, if any, and (B) the Recent Annual Bonus (such greater amount hereafter
referred to as the “Highest Annual Bonus”) times (y) a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (iii) payment of any
compensation previously deferred by the Executive (together with any accrued
interest thereon) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (the amounts described in paragraphs (i), (ii) and
(iii) are hereafter referred to as “Accrued Obligations”). All Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination. In
addition, the Executive’s estate or designated beneficiaries shall be entitled
to receive the Executive’s Annual Base Salary for the balance of the Employment
Period. Anything in this Agreement to the contrary notwithstanding, the
Executive’s estate and family shall be entitled to receive benefits at least
equal to the most favorable benefits provided generally by the Company and any
of its affiliated companies to the estates and surviving families of peer
executives of the Company and such affiliated under such plans, programs,
practices and policies relating to death benefits, if any, as in effect
generally with respect to other peer executives and their estate and families at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
on the date of the Executive’s death generally with respect to other peer
executives of the Company and its affiliated companies and their families.

 

 
 

--------------------------------------------------------------------------------

 

  

                    (b) Disability. If the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment period, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations. All Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination. In
addition, the Executive shall be entitled to receive the Executive’s Annual Base
Salary for the balance of the Employment Period; provided, however, that such
payments of Annual Base Salary shall be reduced by any benefits paid to the
Executive under the Retirement Plan by reason of Disability and, provided
further, any payments made hereunder to a key employee (as defined by
Section 409A of the Code) shall be delayed six months if required by
Section 409A of the Code. Anything in this Agreement to the contrary
notwithstanding, the Executive shall be entitled after the Disability Effective
Date to receive disability and other benefits at least equal to the most
favorable of those generally provided by the Company and its affiliated
companies to disable executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.

 

                    (c) Cause; other than for Good Reason. If the Executive’s
employment shall be terminated for Cause during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay the Executive Annual Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Executive in accordance with Section 4(b)(ii), in each case to the extent
theretofore unpaid. If the Executive terminates employment during the Employment
Period other than for Good Reason, this Agreement shall terminate without
further obligations to the Executive, other than for Accrued Obligations. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.

 

                    (d) Good Reason; Other Than for Cause or Disability. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause or Disability, or if the Executive shall
terminate employment under this Agreement for Good Reason:

 

                     (i) the Company shall pay, to the Executive in a lump sum
in cash within 30 days after the Date of Termination the aggregate of the
following amounts:

  

                      A. all Accrued Obligations; and

   

                      B. the product of (x) three times (y) the sum of
(i) Annual Base Salary plus (ii) the Highest Formula Annual Bonus (where the
“Highest Formula Annual Bonus” means the remainder of (a) the sum of (1) the
Highest Formula Short-Term Bonus, plus (2) the Highest Formula Long-Term Bonus,
plus (3) the highest other bonus, if any, which was included within the
calculation of Annual Bonus, but not considered in calculating the Highest
Formula Short-Term Bonus or the Highest Formula Long-Term Bonus, and was paid or
payable in any fiscal year in respect of the three fiscal years immediately
preceding the Date of Termination, minus (b) any payments actually paid or
payable under the provisions of the Company’s Executive and Senior Management
Long-Term Performance Payment Plan due to an actual triggering of its
change-in-control provisions by the same or related events constituting a Change
of Control hereunder) (where the “Highest Formula Short-Term Bonus” means the
highest bonus paid or payable in any fiscal year in respect of the three fiscal
years immediately preceding the Date of Termination, including by reason of
deferral, to the Executive by the Company and its affiliated companies pursuant
to the Company’s Short-Term Performance Pay Compensation Plan or which would
have been so paid or payable if the performance criteria applicable thereunder
had been met at 100% of target for any applicable performance period ending in
any fiscal year in respect of the three fiscal years immediately preceding the
Date of Termination) (where the “Highest Formula Long-Term Bonus” means the
highest bonus paid or payable in any fiscal year in respect of the three fiscal
years immediately preceding the Date of Termination, including by reason of
deferral, to the Executive by the Company and its affiliated companies pursuant
to the Company’s Executive and Senior Management Long-Term Performance Payment
Plan or which would have been so paid or payable if the performance criteria
applicable thereunder had been met at 100% of target for any applicable
performance period ending in any fiscal year in respect of the three fiscal
years immediately preceding the Date of Termination); and

 

 
 

--------------------------------------------------------------------------------

 

    

                      C. a lump-sum retirement benefit equal to the excess of
(a) the actuarial equivalent of the Deemed Retirement Benefit over (b) the
actuarial equivalent of the Executive’s Actual Retirement Benefit; and for
purposes of determining the amount payable pursuant to this Section 5(d)(i)C,
the actuarial assumptions utilized shall be no less favorable to the Executive
than those in effect with respect to the Retirement Plan and the SERP during the
90-day period immediately prior to the Effective Date; and

   

                     (ii) for three additional years, or such longer period as
any plan, program, practice or policy may provide, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4 (b) (iv) of this Agreement if the
Executive’s employment had not been terminated in accordance with the most
favorable plans, practices, programs or policies of the Company and its
affiliated companies applicable generally to other peer executives and their
families during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies and their families; and for purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed for three additional years, and to have then retired; and

 

 
 

--------------------------------------------------------------------------------

 

 

                     (iii) the Company shall, at its sole expense as incurred,
provide the Executive with outplacement services the scope and provider of which
shall be selected by the Executive in the Executive’s sole discretion; provided,
that the cost of such outplacement shall not exceed $20,000; and

  

                     (iv) to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or that the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and the Affiliated Companies.

 

Notwithstanding the provisions of clause (ii) of this Section 6(d), if after
using its reasonable best efforts to obtain life insurance, long-term disability
or travel accident insurance coverage for the Executive as required by said
clause (ii) at the lowest available rates, the Company is unable to obtain such
coverage for an aggregate annual cost to the Company of not more than two
percent of the Annual Base Salary, the Executive shall be required to elect to
either (i) waive one or more of such coverages, or (ii) have the amount or
duration of one or more of such coverages reduced, in either case so as to
reduce such aggregate annual cost to not more than two percent of the Annual
Base Salary. If any of such coverages cannot be obtained, or if the Executive
elects to waive any of such coverages as provided in the preceding sentence,
then the Company shall pay the Executive cash in lieu thereof, in the amount of
two-thirds of one percent of the Annual Base Salary for each such coverage that
is not provided; and

 

   (v) notwithstanding anything to the contrary in any Stock Plan, the Company
shall pay or otherwise distribute to the Executive within 30 days after the Date
of Termination the aggregate amount any Securities awarded to the Executive
under any Stock Plan, and any such securities which are not yet vested or
exercisable or otherwise restricted shall immediately become fully exercisable
and vested to the full extent of the original grant, and any restrictions shall
lapse; provided, however, accommodation shall be made for the Executive,
including a delayed vesting as necessary, in the event that any such grant would
subject the Executive to Section 16(b) of the Exchange Act; further, provided,
that if the distribution of Securities from the KEDCP would be at a date that is
later than 30 days after the Date of Termination, then the distribution date
contemplated by the KEDCP shall govern.

 

          7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plans, programs, policies or practices, provided by
the Company or any of its affiliated companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any other agreements with the Company or any of its
affiliated companies. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any plan, policy, practice or program of
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to
Section 6(d) of this Agreement, the Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and the affiliated companies, unless otherwise specifically provided
therein in a specific reference to this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

          8. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment, defense
or other claim, right or action which the Company may have against the Executive
or others. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to Section 9 of this
Agreement), plus in each case interest at the applicable Federal rate provided
for in section 7872(f)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

          9. Certain Additional Payments by the Company.

 

                    (a) Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 9(a), if it shall be determined that the Executive is entitled to the
Gross-Up Payment, but that the Parachute Value of all Payments do not exceed
110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section 6(d)(i), unless an alternative
method of reduction is elected by the Executive, and in any event shall be made
in such a manner as to maximize the Value of all Payments actually made to the
Executive. For purposes of reducing the Payments to the Safe Harbor Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amount payable under this Agreement would not result in
a reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this
Section 9(a). The Company’s obligation to make Gross-Up Payments under this
Section 9 shall not be conditioned upon the Executive’s termination of
employment.

 

                    (b) Subject to the provisions of Section 9(c), all
determinations required to be made under this Section 9, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Executive may appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 9, shall be paid by the Company to the
Executive within 5 days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 9(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

 

 
 

--------------------------------------------------------------------------------

 

  

                    (c) The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than 10 business days after the Executive
is informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

  

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

  

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

  

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

 
 

--------------------------------------------------------------------------------

 

  

                    (d) If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of Section 9(c)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

               (e) Notwithstanding any other provision of this Section 9, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of the Gross-Up Payment, and the Executive hereby
consents to such withholding.

 

               (f) Definitions. The following terms shall have the following
meanings for purposes of this Section 9.

 

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii) The “Net After-Tax Amount” of a Payment shall mean the Value of a Payment
net of all taxes imposed on the Executive with respect thereto under Sections 1
and 4999 of the Code and applicable state and local law, determined by applying
the highest marginal rates that are expected to apply to the Executive’s taxable
income for the taxable year in which the Payment is made.

 

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

   

(iv) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

   

(v) The “Safe Harbor Amount” means the maximum Parachute Value of all Payments
that the Executive can receive without any Payments being subject to the Excise
Tax.

   

(vi) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

 

           10. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

           11. Successors.

 

                    (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

   

                     (b) This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Except as provided in
Section 11(c), without the prior written consent of the Executive, this
Agreement shall not be assignable by the Company.

 

 
 

--------------------------------------------------------------------------------

 

    

                     (c) The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

           12. Miscellaneous.

 

                    (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

   

                    (b) All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt. requested, postage prepaid,
addressed as follows:

   

 If to the Executive:

   

[Executive]
Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho 83815-9408

   

If to the Company:

   

Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho 83815-9408
Attention: Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

                    (c) The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

   

                    (d) The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

 
 

--------------------------------------------------------------------------------

 

   

                    (e) The Executive’s failure to insist upon strict compliance
with any provision hereof or the failure to assert any right the Executive may
have hereunder, including, without limitation, the right to terminate employment
for Good Reason pursuant to Section 5(c)(i) - (v), shall not be deemed to be a
waiver of such provision or right or any other provision or right thereof.

   

                    (f) The Executive and the Company acknowledge that, except
as may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and, subject to Section 1(a), prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. From and after the Effective Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.

 

IN WITNESS WHEREOF, the Executive has hereunder set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

 

EXECUTIVE

 

HECLA MINING COMPANY

 

 

 

 

 

By:   

 

By:   

         

 

Executive Name

 

 

 

 

 

Title:

 

 